Exhibit 10.4

POLYCOM, INC.

2004 EQUITY INCENTIVE PLAN

NONEMPLOYEE DIRECTOR RESTRICTED STOCK AGREEMENT

Grant #             

NOTICE OF GRANT

Polycom, Inc. (the “Company”) hereby awards you, [NAME] (the “Director”), an
award of Restricted Stock under the Company’s 2004 Equity Incentive Plan (the
“Plan”). The date of this Restricted Stock Agreement (the “Agreement”) is
            , 200  (the “Grant Date”). Subject to the provisions of Appendix A
(attached hereto) and the Plan, the principal features of this grant are as
follows:

Total Number

of Shares of Restricted Stock:

 

Vesting Schedule:

   The Shares of Restricted Stock will vest in accordance with the following
schedule: [25% will vest on each of the first four (4) three-month anniversaries
of the Grant Date]*.

--------------------------------------------------------------------------------

* Except as otherwise provided in Appendix A, Director will vest in the
Restricted Stock on each applicable vesting date only if the Director has not
incurred a Termination of Service prior to such date.

Your signature below indicates your agreement to receive the Shares subject to
this Award and your agreement and understanding that this Award is subject to
all of the terms and conditions contained in the Plan and in this Agreement,
which include this Notice of Grant and Appendix A. For example, important
additional information on vesting and forfeiture of the Shares covered by this
grant is contained in Paragraphs 3 through 6 of Appendix A. PLEASE BE SURE TO
READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT.

 

POLYCOM, INC.    DIRECTOR

 

  

 

[NAME]    [NAME]

 

   [TITLE]    Date:             , 200      Date:             , 200  

 

-1-



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK AGREEMENT

1. Award. The Company hereby awards to the Director, as a separate incentive in
connection with his or her service and not in lieu of other compensation for his
or her services, the number of Shares of Restricted Stock indicated on the
Notice of Grant, subject to all of the terms and conditions in this Agreement
and the Plan. By accepting this award of Restricted Stock, par value will be
deemed paid by the Director for each Share of Restricted Stock by past services
rendered by the Director, and will be subject to the appropriate tax
withholdings. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

2. Shares Held in Escrow. Unless and until the Shares of Restricted Stock shall
have vested in the manner set forth in Paragraphs 3, 4 or 5, such Shares shall
be issued in the name of the Director and held by the Secretary of the Company
(or its designee) as escrow agent (the “Escrow Agent”), and shall not be sold,
transferred or otherwise disposed of, and shall not be pledged or otherwise
hypothecated. The Company may determine to issue the Shares in book entry form
and/or may instruct the transfer agent for its Common Stock to place a legend on
the certificates representing the Restricted Stock or otherwise note in its
records the restrictions on transfer set forth in this Agreement and the Plan.
The certificate or certificates representing such Shares shall not be delivered
by the Escrow Agent to the Director unless and until the Shares have vested and
all other terms and conditions in this Agreement have been satisfied.

3. Vesting Schedule/Period of Restriction. Subject to Paragraphs 4 and 5 of this
Agreement, the Shares of Restricted Stock awarded by this Agreement shall vest
in accordance with the vesting provisions set forth in the Notice of Grant.
Shares of Restricted Stock shall vest in the Director in accordance with the
provisions of this Agreement only if the Director has not incurred a Termination
of Service through each applicable vesting date(s).

4. Modifications to Vesting Schedule.

(a) Death or Disability of Director. In the event that the Director incurs a
Termination of Service due to his or her death or Disability, the Shares of
Restricted Stock shall fully vest on the date of the Employee’s death or
Disability.

(b) Voluntary Termination. In the event the Director voluntarily terminates his
or her service from the Board and such voluntary termination occurs not less
than six (6) months after the Grant Date, the Shares of Restricted Stock shall
fully vest on the date of such termination.

(c) Change in Control. In the event of a Change in Control, this award shall be
subject to the definitive agreement governing such Change in Control. Such
agreement, without the Director’s consent and notwithstanding any provision to
the contrary in this Agreement or the Plan, must provide for one of the
following: (a) the assumption of this award by the surviving corporation or its
parent; (b) the substitution by the surviving corporation or its parent of an
award with substantially the same terms as this award; or (c) the acceleration
of the vesting of 100% of the Shares of Restricted Stock that remain unvested at
the time of the Change in Control. In the event

 

-1-



--------------------------------------------------------------------------------

the definitive agreement does not provide for one of the foregoing alternatives
with respect to the treatment of this award, this award shall have the treatment
specified in clause (c) of the preceding sentence. The Committee may, in its
sole discretion, accelerate the vesting of this award in connection with any of
the foregoing alternatives. In addition, if the Director is not asked to be a
member of the board of directors of the combined successor entity following a
Change in Control that occurs prior to the date this award is fully vested, this
award shall become fully vested as to all of Shares of Restricted Stock that are
unvested immediately preceding the Change in Control and Paragraphs 24 and 25
hereof shall be deemed to be without force and effect. For purposes of this
Agreement, “Change in Control” means the occurrence of any of the following
events: (a) any “person” (as such term is used in Sections 13(d) and 14(d) of
the 1934 Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
1934 Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; (b) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; (c) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors; or (d) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation. “Incumbent Directors” means
directors who either (A) are Directors as of the effective date of the Plan, or
(B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of the Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company).

5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Shares of Restricted Stock at any time, subject to the terms of the Plan. If so
accelerated, such Shares will be considered as having vested as of the date
specified by the Committee.

6. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Shares of Restricted Stock that have not vested at the time the
Director incurs a Termination of Service will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company. The
Director shall not be entitled to a refund of any of the price paid for the
Shares of Restricted Stock forfeited to the Company pursuant to this
Paragraph 6. The Director hereby appoints the Escrow Agent with full power of
substitution, as the Director’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Director to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such cessation
of the Service Provider relationship.

7. Death of Director. Any distribution or delivery to be made to the Director
under this Agreement will, if the Director is then deceased, be made to the
administrator or executor of the Director’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer, and (c) written acceptance of the terms and conditions of this
Award as set forth in this Agreement.

 

-2-



--------------------------------------------------------------------------------

8. Tax Withholding and Payment Obligations. The Company will withhold a portion
of the Shares of Restricted Stock that have an aggregate market value sufficient
to pay the minimum federal, state, local and foreign income, social insurance,
employment and any other applicable taxes required to be withheld by the Company
with respect to the Shares, unless the Company, in its sole discretion, either
requires or otherwise permits the Director to make alternate arrangements
satisfactory to the Company for such minimum withholdings in advance of the
arising of any withholding obligations. The number of Shares withheld pursuant
to the prior sentence will be rounded up to the nearest whole Share, with no
refund for any value of the Shares withheld in excess of the tax obligation as a
result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be delivered by the Escrow Agent to the Director
unless and until satisfactory arrangements (as determined by the Company) have
been made by the Director with respect to the payment of any income and other
taxes which the Company determines must be withheld or collected with respect to
such Shares. In addition and to the maximum extent permitted by law, the Company
(or the employing Subsidiary) has the right to retain without notice from
compensation payable to the Director, cash having a sufficient value to satisfy
any tax withholding obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares. All income and other
taxes related to this Restricted Stock Award and any Shares delivered in payment
thereof are the sole responsibility of the Director. By accepting this award,
the Director expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this Paragraph 8.

9. Rights as Stockholder. Neither the Director nor any person claiming under or
through the Director will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Director or the Escrow Agent (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Director will have all the rights of a stockholder
of the Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.

10. No Effect on Service. The terms of the Director’s service to the Company,
whether as a Director or otherwise, will be determined from time to time by the
Company and the Company will have the right, which is hereby expressly reserved,
to terminate or change the terms of the service as a Director at any time for
any reason whatsoever, with or without good cause. The transactions contemplated
hereunder and the vesting schedule set forth in the Notice of Grant do not
constitute an express or implied promise of continued service as a Director for
any period of time. A leave of absence or an interruption in service (including
an interruption during military service) authorized or acknowledged by the
Company shall not be deemed a Termination of Service for the purposes of this
Agreement.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its General
Counsel, at 4750 Willow Road, Pleasanton, CA 94588, or at such other address as
the Company may hereafter designate in writing.

 

-3-



--------------------------------------------------------------------------------

12. Grant is Not Transferable. Except to the limited extent provided in
Paragraph 7 above, the unvested Shares subject to this grant and the rights and
privileges conferred hereby will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
unvested Shares subject to this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.

13. Restrictions on Sale of Securities. The Shares delivered by the Escrow Agent
to the Director under this Agreement will be registered under U.S. federal
securities laws and will be freely tradable upon receipt. However, the
Director’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Issuance of Certificates for Shares and Release
from Escrow. The Company shall not be required to issue any certificate or
certificates for Shares hereunder or release such Shares from the escrow
established pursuant to Paragraph 2 prior to fulfillment of all the following
conditions: (a) the admission of such Shares to listing on all stock exchanges
on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; (c) the obtaining of
any approval or other clearance from any state or federal governmental agency,
which the Committee shall, in its absolute discretion, determine to be necessary
or advisable; and (d) the lapse of such reasonable period of time following the
date of grant of the Restricted Stock as the Committee may establish from time
to time for reasons of administrative convenience. The Committee shall, in its
absolute discretion, determine when such conditions have been fulfilled.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

17. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Director, the Company and all
other interested persons. No person acting as or on behalf of the Committee will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

 

-4-



--------------------------------------------------------------------------------

18. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

19. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

20. Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Director expressly warrants that he or she
is not executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.

21. Modifications to the Agreement. Modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company.

22. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Director expressly warrants that he or she has received a Restricted Stock
Award under the Plan, and has received, read and understood a description of the
Plan. The Director understands that the Plan is discretionary in nature and may
be modified, suspended or terminated by the Company at any time.

23. Notice of Governing Law. This award shall be governed by, and construed in
accordance with, the laws of the State of California without regard to
principles of conflict of laws.

24. Non-Compete. The Director agrees that for the period commencing on the date
the Director executes this option and ending on the date occurring twelve
(12) months after the Director incurs a Termination of Service (the “Obligations
Period”), the Director, directly or indirectly, whether as an employee, owner,
sole proprietor, partner, director, member, consultant, agent, founder,
co-venturer or otherwise, will (a) not engage, participate or invest in any
business activity anywhere in the world that is directly competitive with the
principal products or services of the Company and its subsidiaries (the
“Businesses”) (except that it will not be a violation of this Paragraph 24 for
the Director to own as a passive investment not more than one percent of any
class of publicly traded securities of any entity); nor (b) solicit business
from any of the Businesses’ customers and users on behalf of any business that
directly competes with the Businesses.

25. Non-Solicit. The Director agrees that for the Obligations Period, the
Director will not either directly or indirectly solicit, induce, recruit, or
encourage any of the Company’s employees to leave their employment, or take away
such employees, either for the benefit of the Director or on behalf of another
entity.

o 0 o

 

-5-